OPINIÓN ■ CONCURRENTE
DEL JUEZ ASOCIADO SE. WOLE.
Las razones adicionales que tengo para que se revoque ■la nota recurrida, son las siguientes:
Un arrendamiento que no cumple con las disposiciones de la Ley Hipotecaria no cae en absoluto dentro de las dis-posiciones de la misma. Si los otorgantes hacen un arren-*218damiento por menos de seis años, como en el presente caso, y no convienen en su inscripción, diclia escritura no tiene carácter inscribible. No es meramente vnn documento defec-tuoso. Suponiendo, por ejemplo, que el arrendador nunca intentó convenir en la inscripción, ¿puede la mera voluntad del arrendatario presentando una escritura no inscribible frustrar los derechos de otras personas? Una anotación preventiva de un arrendamiento que no cumple con la Ley Hipotecaria no puede dar a una parte ningún derecho in pais que de lo contrario no hubiese tenido. Si una parte desea un derecho inscribible independientemente de un de-recho in pais, tal derecho inscribible no puede surgir antes de hacerse inscribible la escritura. El efecto de una ano-tación preventiva en un caso como éste a lo sumo podría únicamente advertir a terceros del supuesto derecho del arrendatario. No siendo un arrendamiento inscribible, la anotación preventiva no era efectiva para impedir la cance-lación. Las disposiciones de la Ley Hipotecaria con res-pecto a qué arrendamientos pueden inscribirse son imperati-vas y terceros no son afectados in pais por la casualidad de aparecer una anotación preventiva en el registro.
Es cierto que los otorgantes en el arrendamiento poste-riormente presentaron una escritura, o la escritura, en que convenían en la inscripción. Sin embargo, dicho arrenda-miento solamente tenía carácter inscribible en cuanto a ter-cero desde el momento de su presentación en el registro. La anotación preventiva no podía servir park darle efecto con una fecha anterior a su presentación. Si antes la cues-tión era dudosa, la presentación material al registro debió haber disipado las dudas. Se trata, pues, de una escritura de arrendamiento inscribible presentada cierto día cuando con anterioridad a dicho día el registrador tenía en su po-der una orden de cancelación.
El registrador dice que se debió notificar a Marrero de la cancelación. El apelante alega con algún fundamento que *219él- no podía adivinar la existencia del arrendamiento. Y si algunos derechos surgieron a favor del arrendatario des-pués de tomarse anotación preventiva,, ya era demasiado tarde. Sin embargo, la anotación preventiva no tenía mayor efecto que si Marrero hubiese escrito a Quintana de-ciéndole que Emilia Mollá le había cedido la finca en arren-damiento por menos de seis años.